Citation Nr: 0515804	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-15 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served as a recognized guerrilla from February 
1945 to January 1946.  This appellant is the veteran's 
surviving spouse.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied service connection for the 
cause of the veteran's death.   

The Board notes that this claim was originally denied by the 
RO in November 1999 and there is no indication that the 
appellant filed a Notice of Disagreement (NOD) within one 
year of her notification of the decision.  However, the claim 
was denied on the basis of being "not well grounded".  In 
October 2002, the RO reopened the claim on its own motion in 
light of the passage of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
which eliminated the well grounded requirement.  The RO 
denied the claim on the merits.  Thereafter,  the RO issued 
another rating decision that denied the claim on the basis 
that the appellant did not submit new and material evidence.  
However, the subsequent Statement of the Case and a 
Supplemental Statement of the Case issued during this appeal 
reflect that the veteran filed a timely NOD to the November  
2002 decision and a de novo review of the appellant's claim.  
The Board's appellate review will also be on a de novo basis.   

This claim previously came before the Board in February 2004 
and was remanded at that time for further development.  The 
purpose of that remand was met to the extent possible and the 
case is ready for appellate review.



FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claim 
and obtained all relevant evidence designated by the 
appellant.

2.  The immediate cause of the veteran's death was pneumonia 
due to chronic obstructive pulmonary disease (COPD), 
arteriosclerotic hypertensive vascular disease, and "Koch's 
pulmonary" or pulmonary tuberculosis.  

3.  The service medical record shows no evidence of any heart 
or lung disease; the first evidence of hypertensive vascular 
disease is dated 32 years after service, and there is no 
competent opinion that links pneumonia, COPD, 
arteriosclerotic hypertensive vascular disease, or pulmonary 
tuberculosis to service.  

4.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

5.  The preponderance of the evidence is against a causal 
relationship between the veteran's fatal pneumonia, COPD, 
arteriosclerotic hypertensive vascular disease, or pulmonary 
tuberculosis and any incident of service.


CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.312 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  VA has issued final regulations to implement these 
statutory changes.  See C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  These provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, the Board finds that VA's duties to the appellant under 
the VCAA have been fulfilled. 
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the October 1999, November 2002, and 
December 2002 RO rating decisions; the April 2003 Statement 
of the Case; the February 2004 Board Remand; the February 
2005 Supplemental Statement of the Case; and letters sent to 
the appellant by the RO, adequately informed her of the 
information and evidence needed to substantiate her claim for 
service connection for the cause of the veteran's death, and 
complied with VA's notification requirements.  The Statements 
of the Case set forth the laws and regulations applicable to 
the appellant's claim.  Further, letters from the RO to the 
appellant dated October 2002, July 2003, May 2004, and 
October 2004 informed her of the types of evidence that would 
substantiate her claim; that she could obtain and submit 
private evidence in support of her claim; and that she could 
have the RO obtain VA and private evidence if she completed 
the appropriate medical releases for any private evidence she 
wanted the RO to obtain.  In sum, the appellant was notified 
and aware of the evidence needed to substantiate her claim 
for service connection for the cause of the veteran's death, 
and the avenues through which she might obtain such evidence, 
and of the allocation of responsibilities between herself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the appellant before the initial unfavorable decision.  
However, the RO initial unfavorable decision was issued in 
October 1999, before the enactment of VCAA.  The RO obviously 
could not inform the appellant of law that did not exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with section 5103(a); 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.
 
As noted in the introduction, upon passage of the VCAA, the 
RO reopened the veteran's case on its own motion.  It 
provided the appellant with VCAA notice in October 2002, 
prior to the November 2002 RO rating decision that is the 
subject of this appeal.

The Board finds that VCAA was not in existence at the time of 
the October 1999 RO decision.  However, notice was provided 
by the AOJ prior the RO's November 2002 decision and prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of her claim for death pension benefits, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  In its VCAA notice and 
Statements of the Case the RO informed the appellant of the 
evidence already of record and requested that she inform VA 
of any additional information or evidence that she wanted VA 
to obtain.  In a letter informing her that her appeal had 
been certified to the Board, the RO informed her that she 
could submit additional evidence concerning her appeal within 
90 days of the date of the letter, or the date that the Board 
promulgated a decision in her case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO contacted the appellant by October 2002, July 
2003, May 2004, and October 2004 letters and asked her to 
identify all medical providers who treated the veteran for 
pneumonia, chronic obstructive pulmonary disease (COPD), 
arteriosclerotic hypertensive vascular disease, and pulmonary 
tuberculosis.  The RO has obtained all identified evidence.  

As to any duty to provide a medical opinion, the Board notes 
that in the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical opinion when such opinion is necessary to make a 
decision on the claim.  An opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Service connection was not established for any disease or 
disability during the veteran's lifetime.  The Board finds 
that, with no competent evidence of abnormal findings during 
service or for decades thereafter, and no medical evidence 
that suggests a causal relationship between the causes of the 
veteran's death and any incident of service,  there is no 
duty to provide an opinion with regard to the appellant's 
claim for service connection for the cause of the veteran's 
death..  Id.; see also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

A certificate of death on file shows that the veteran died in 
the President Ramon Magsaysay Memorial Hospital on September 
3, 1993, at the age of 69.  The immediate cause of death was 
recorded as terminal pneumonia.  Chronic obstructive 
pulmonary disease (COPD), arteriosclerotic hypertensive 
vascular disease, and Koch's pulmonary were listed as 
antecedent and underlying causes of death.  No other diseases 
were noted on the death certificate.  

Service connection was not in effect for any disease or 
disability during the veteran's lifetime.  He had sought 
service connection for a liver disease but the claim was 
denied by a June 1953 RO rating decision.  

The service personnel records do not show that the veteran 
was a former prisoner-of-war (POW) and it is not contended 
otherwise.  Accordingly, the presumptive provisions that 
apply for former POWs with certain specified diseases 
(including certain types of heart disease) are not 
applicable.  The Board also notes that a service record 
reflects that the veteran was asked to list all injuries and 
illnesses that he sustained during service.  In his sworn 
affidavit, he stated "none."  

The appellant has submitted a medical certificate from the 
President Ramon Magsaysay Memorial Hospital dated October 
2002 that states that the veteran was diagnosed with COPD and 
atherosclerotic hypertensive cardiovascular disease from 
September 2, 1993 until his death the following day.  

The appellant contends that the veteran suffered from chronic 
diseases many years prior to his death, and that his 
hypertensive vascular disease, which was diagnosed in October 
1978, should be service connected because the veteran was 
employed by the U.S. Navy.

The appellant submitted an October 1978 correspondence from 
Dr. J.M.A. of the Naval Regional Medical Center (Subic Bay).  
He noted that the veteran was a civilian employee with 12 
years of federal service as a Marine Engineman.  He then 
diagnosed the veteran with uncomplicated hypertensive 
vascular disease.  He further noted that chest x-rays showed 
normal heart and lungs; and EKG tracing showed no evidence of 
myocardial disease.  He also diagnosed the veteran with 
permanent and progressive degenerative osteoarthritis of the 
lumbar spine that lessened the veteran's capacity to engage 
in arduous occupations.  Dr. J.M.A. determined that the 
veteran was no longer physically capable of performing the 
duties of his position.  A November 1978 Notice of Personnel 
Action reflects the veteran's retirement due to his physical 
limitations.     

Other evidence in the claims file includes a report from Dr. 
C.D.D. in which the veteran is diagnosed with hypertensive 
cardiovascular disease in October 1978; a February 1986 
workers compensation claim for a cut finger; a February 1986 
workers compensation claim for a low back injury (also 
reflecting the veteran's diagnosis of hypertensive vascular 
disease); a February 2000 correspondence from the Office of 
the Civil Registrar reflecting the date of the veteran's 
death and its primary cause (terminal pneumonia); a June 2004 
statement from the Office of the Barangay Council confirming 
that the appellant is the veteran's surviving spouse; and two 
lay affidavits from fellow guerrillas A.T. and P.R. in which 
they recall witnessing the veteran suffer from dizziness, 
vomiting, severe stomach aches, prostration, and a mental 
disorder, which were attributed to liver disease.   



Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in active military service.  38 U.S.C.A. §§ 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disease s, to include arteriosclerosis and 
cardiovascular disease, may be presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of separation from service, even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. §§ 3.307, 3.309(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
that was incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  Id.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  See also, 38 C.F.R. § 3.102 (2002).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).
 
Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

In this case, a death certificate shows that the cause of the 
veteran's death was pneumonia caused by COPD, 
arteriosclerotic hypertensive vascular disease, and Koch's 
pulmonary.  The veteran specifically denied having incurred 
any injuries or illnesses during service.  The lay statements 
from fellow guerrillas state that any illnesses that the 
veteran did incur were attributed to liver disease-there was 
no mention of any of the diseases that caused the veteran's 
death-and, in any event, as laymen, they have no competence 
to give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
.There are no post service medical records that indicate that 
the veteran's fatal pneumonia, COPD, arteriosclerotic 
hypertensive vascular disease, or pulmonary tuberculosis were 
present until many years after the veteran's separation from 
service, nor is there any medical evidence or competent 
opinion that links any of these diseases to service.  The 
veteran was not service connected for any disease or 
disability during his lifetime.  

The terminal hospital records reflect that the veteran was 
admitted one day prior to his death.  These records do not 
provide any evidence that the veteran suffered from 
pneumonia, COPD, arteriosclerotic hypertensive vascular 
disease, or Koch's pulmonary during or within one year of 
service.  

The first medical evidence of hypertensive vascular disease 
occurred in October 1978 (more than three decades after 
service).  The appellant alleges that this was diagnosed 
during service since the veteran was still in the employ of 
the United States Navy in 1978.  However, Dr. J.M.A.'s report 
clearly indicates that the veteran was employed as a 
civilian.  Service connection can only be granted for 
illnesses and injuries sustained while on active duty.  
38 U.S.C.A. §§ 101(2), 1110.  In the veteran's case, his only 
period of active duty was from February 1945 to January 1946.    

For these aforementioned reasons, service connection for the 
cause of the veteran's death is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


